Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 was filed after the mailing date of the application on 7/31/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/5/2018 was filed after the mailing date of the application on 7/31/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

without any link in the body of the claims to a hardware component that is directed to non-statutory subject matter.  Therefore, it is software, per se and the claims fail to comprise any hardware to construct a system that can squarely fit within any statutory categories as shown above.  Applicant's specification fails to indicate any hardware tied to this data structure and if this data structure tied to hardware, then the hardware should be mentioned in the body of the claims.  It is not patent eligible subject matter in accordance with In re Warmerdam, 31 USPQ 2d, 1354.  The examiner suggests implementing hardware (i.e. processor or memory) into the body of the claims.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published 

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bladel (US Patent Pub. 20160119282).


As per claims 1, 8 and 13:  Bladel discloses a computing system, comprising:
a storage to store historical domain name across information and security level information (Paragraph 80; the top tier may indicate domain names wherein all history records indicate that all domain-related records (e.g., WHOIS information) represent a complete and verified domain name history):
a security module including instructions to:
access information related to an IP address received as a response to a Domain Name System request related to a domain name (Paragraph 77; Input received from the user interface 315 may be transmitted to server(s) 210, stored in data storage 230, and later accessed and analyzed to determine the trust level associated with a particular domain name);
update a security level based on at least one of the request and the response (Paragraph 53, 77; The one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315);
determine whether to allow access to the IP address based on the security level and a comparison of the domain name to the historical domain name access information (Paragraph 85; the domain report module 305 may be configured to analyze the domain name's historical data, such as domain name history, consistent chain of title vs. breaks in the chain of title, disputes related to the domain name etc., in light of the tier structure defined in the rules. The domain report software 305 may then determine the domain name's score/placement within the tiered trust mark system according to the domain name history (Step 610)); and
output information related to the access determination; and a processor to execute the security module instruction (Paragraph 85).
As per claims 2 and 10:  The computing system of claim 1, wherein the storage is further to store an aggregate security metric and wherein updating the security level, comprises:
updating the aggregate security metric based on at least one of the request and the response; and updating the security level based on the aggregate security metric compared to security level criteria (Paragraph 53, 77; The one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315).
As per claim 3:  The computing system of claim 2, wherein the aggregate security metric is related to a quantity of at least one of: 
Domain Name System requests, Domain Name System requests returning no response, Domain Name System requests related to domain names not included in the domain name access list Domain Name System requests related to sub-domains of the same domain, Domain Name System requests with non 'resolving domain names not in the domain name access list history list, and non-duplicate Domain Name System requests (Paragraph 84; The domain report software 305 may be configured to receive a request for history and/or trust mark for a domain name).
As per claim 4:  The computing system of claim 2, wherein updating the security level comprises updating the security level based on at least one of: the amount the aggregate security metric exceeds a threshold, the frequency the aggregate security metric exceeded a threshold, and the amount of time at which the security level has been heightened (Paragraph 75; The one or more rules may comprise logic, algorithms and/or other software instructions used to calculate a threshold wherein, if the domain name history indicates that certain minimum requirements have been met).
As per claim 5:  The computing system of claim 1, wherein the processor is further to augment the historical domain name access information based on at least one of: machine learning, external domain name lists, and user input (Paragraph 67; the domain name history, as well as the verification of the domain name, described below, may be immediately available to users. Such embodiments may be useful for an aggregation and/or listing service that lists all available domain names where users desire access to domain name information without requiring a search).
As per claim 6:  The computing system of claim 1, wherein the security level may comprise at least one of: a domain name non-filtering level, a first level of domain name filtering, and a second level of domain name filtering (Paragraph 79; One non-limiting example may include a 3-tiered trust mark system. For demonstrative purposes, the three tiers may be divided into a top or "green" tier, a bottom or "red" tier and a middle or "yellow" tier).
As per claim 7:  The computing system of claim 1, wherein determining whether to allow access comprises determining whether to allow access based on a time frame associated with the historical domain name access information (Paragraph 85; the domain report module 305 may be configured to analyze the domain name's historical data, such as domain name history, consistent chain of title vs. breaks in the chain of title, disputes related to the domain name etc., in light of the tier structure defined in the rules. The domain report software 305 may then determine the domain name's score/placement within the tiered trust mark system according to the domain name history (Step 610)).
As per claim 9:  The method of claim 8, further comprising outputting an alert if updating the security level results in increasing the security level (Paragraph 53, 77; the one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315).
As per claim 11:  The method of claim 8, wherein updating the security level comprises filtering level (Paragraph 79; One non-limiting example may include a 3-tiered trust mark system. For demonstrative purposes, the three tiers may be divided into a top or "green" tier, a bottom or "red" tier and a middle or "yellow" tier).
As per claim 12:  The method of claim 8, further comprising adding the domain name to the previously accessed domain name information (Paragraph 55).
As per claim 14:  The machine-readable non-transitory storage medium of clam 13, wherein instructions to update the security level comprise instructions to:
compare Domain Name System activity during a time period to security level criteria; and update the security level based on the results of the comparison (Paragraph 53, 77; The one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315).
As per claim 15:  The machine-readable non-transitory storage medium of claim 13, wherein instructions to update a security level comprise instructions to determine whether to at least one of: enter, leave, or maintain a domain name filtering mode Paragraph 79; One non-limiting example may include a 3-tiered trust mark system. For demonstrative purposes, the three tiers may be divided into a top or "green" tier, a bottom or "red" tier and a middle or "yellow" tier).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433